Citation Nr: 0700158	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  05-10 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from June 1997 to June 
2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the veteran's claim for 
service connection for a left knee condition.  

In September 2006, the veteran was afforded a hearing before 
Mary Sabulsky, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).


FINDING OF FACT

The veteran does not have a left knee condition that is 
related to his service.


CONCLUSION OF LAW

A left knee condition was not incurred or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran asserts that service connection is warranted for 
a left knee condition.  He has testified to the following: 
while carrying a heavy load at sea he fell down a ladder and 
injured his left knee; he was treated by the flight surgeon 
aboard ship for his knee symptoms, as well as at NAS (Naval 
Air Station) Oceana, in Virginia Beach; he has had knee 
symptoms since his service.  See transcript of veteran's 
hearing, held in September 2006.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110.  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

The veteran's service medical records are not associated with 
the claims file.  In an administrative decision, dated in 
October 2004, the RO determined that they are unavailable, 
see 38 C.F.R. § 3.159(c)(2) (2006), and the veteran has 
received appropriate notification.  See 38 C.F.R. § 3.159(e) 
(2006); duty to assist letter, dated in September 2004; RO 
rating decision, dated in December 2004 statement of the 
case, dated in February 2005.  

As for the post-service medical evidence, it consists of VA 
progress notes, dated in January 2005.  This evidence shows 
that the veteran complained of bilateral knee pain.  On 
examination, the extremities had a full range of motion, and 
his gait was unremarkable.  An X-ray report for the left knee 
notes, "No evidence of fracture or joint effusion of either 
knee.  There is no evidence of DJD (degenerative joint 
disease).  Mineralization normal."  The impression was 
"unremarkable knee radiographs."  

The claims file includes eight lay statements, dated in 2006, 
in which the authors assert that the veteran did not have a 
knee disorder prior to his service.  Four of the authors 
assert that they have witnessed the veteran's knee symptoms, 
to include pain, and difficulty kneeling or walking, since 
his service.  

The Board finds that the claim must be denied.  Under 38 
U.S.C.A. § 1110, an appellant must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed.Cir. 1998).  In this case, there is no 
competent evidence to show that the veteran has a left knee 
condition.  In this regard, there is no medical evidence of a 
diagnosis, and a January 2005 knee X-ray was unremarkable.  
The Board further notes that the claims file does not 
currently contain competent evidence showing that a left knee 
condition is related to the veteran's service.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claim and that the claim must be denied.

The Board has considered the veteran's oral and written 
testimony, and the lay statements, submitted in support of 
the argument that the veteran has the claimed disorder that 
should be service connected.  These statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed condition and the 
veteran's service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Accordingly, the veteran's 
claim for service connection must be denied.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claim, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


II.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004)

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a letter, dated in November 2003, the veteran was 
notified of the information and evidence needed to 
substantiate and complete the claim.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board also notes that the letter was sent to the veteran 
prior to the RO's January 2004 decision that is the basis for 
this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claim has been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal has been obtained and are associated with 
the veteran's claims file.  In this regard, as previously 
noted, in an administrative decision, dated in October 2004, 
the RO determined that the veteran's service medical records 
are unavailable.  The veteran has received appropriate 
notification.  See 38 C.F.R. § 3.159(e).  Although the 
veteran has not been afforded an examination, and an 
etiological opinion has not been obtained, the Board finds 
that the evidence, discussed supra, warrants the conclusion 
that a remand for an examination and/or etiological opinion 
is not necessary to decide the claim.  See 38 U.S.C.A. 
§ 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2006); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  
Specifically, the claimed condition is not shown.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board has carefully considered the requirement the 
benefit-of-the-doubt rule. See Gregory v. Brown, 8 Vet. App. 
563, 570 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).   As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply, and 
service connection must be denied. 38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).


ORDER

Service connection for a left knee condition is denied.  


____________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


